11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Rosemarie Lynn Brown,                           * From the 29th District
                                                  Court of Palo Pinto County,
                                                  Trial Court No. 14994.

Vs. No. 11-14-00282-CR                          * March 20, 2015

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.